Citation Nr: 1244352	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  00-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for multiple joint arthritis, including the ankles, knees, spine, wrists, fingers, elbows, and shoulders, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by memory problems, dizziness and stuttering, to include as due to undiagnosed illness.

3.  Entitlement to service connection for defective vision.

4.  Entitlement to an initial compensable evaluation for right retropatellar pain syndrome.

5.  Entitlement to an initial compensable evaluation for residuals of a stress fracture of the right distal tibia.

6.  Entitlement to an initial compensable evaluation for residuals of a stress fracture of the left distal tibia.

7.  Entitlement to an initial compensable rating for lumbosacral strain, left sacroiliac dysfunction prior to June 15, 2010, a rating in excess of 10 percent from June 15, 2010 to August 9, 2011, and a rating in excess of 40 percent from August 10, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 1999 and January 2001 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In March 1999, the RO granted service connection for lumbosacral strain, stress fracture of the right tibia, and status post fracture of the left tibia, each rated as noncompensable.

By rating action in January 2001, the RO granted service connection for retropatellar pain syndrome of the right knee and assigned a noncompensable rating.  The RO denied service connection for defective vision, multiple joint arthritis, including the spine, hips, knees, ankles, shoulders and elbows, and a disability manifested by memory loss, dizziness, and stuttering, to include as due to undiagnosed illness.  The effective date for all service-connected disabilities was from February 1, 1999, the day following the Veteran's discharge from service.

In July 2002, a hearing was held at the RO before the undersigned member of the Board.  In June 2003 and March 2009, the Board remanded the appeal for additional development.  In a November 2010 rating decision, the RO assigned a 10 percent rating for the Veteran's lumbosacral spine disability, effective July 15, 2010.  In a November 2011 rating decision, the RO assigned a 40 percent rating for the Veteran's lumbosacral spine disability, effective June 16, 2011.  In a January 2012 rating decision, the effective date of the assigned 40 percent rating was changed to August 10, 2011.

Notably, in July 2010, the RO also granted service connection for fibromyalgia and assigned a noncompensable rating effective August 13, 2008.  In an April 2012 rating decision, that rating was increased to 40 percent effective from March 16, 2012.


FINDINGS OF FACT

1.  The Veteran does not have a disability of the ankles, wrists, spine, fingers, elbows, or shoulders other than those already associated with service connection.

2.  The Veteran's memory loss and dizziness are symptoms attributable to service-connected conditions; stuttering has not been objectively perceived by an examining physician or independently verified.

3.  The Veteran's photophobia is not etiologically related to service, and presbyopia is not a condition for which service connection can be granted.

4.  The Veteran's right retropatellar pain syndrome is manifested by at least 90 degrees of flexion and full extension; instability and frequent episodes of locking and effusion have not been demonstrated.

5.  The Veteran's residuals of a stress fracture of the right distal tibia are manifested by tenderness along the anterior tibia; an ankle or knee disability has not been demonstrated.

6.  The Veteran's residuals of a stress fracture of the left distal tibia are manifested by tenderness along the anterior tibia; an ankle or knee disability has not been demonstrated.

7.  Prior to July 15, 2010, the Veteran's lumbosacral strain was, at worst, manifested by full flexion, and extension, bilateral lateral flexion, and bilateral rotation of 25 degrees.

8.  From July 15, 2010 to August 9, 2011, the Veteran's lumbosacral strain was manifested by 80 degrees of flexion and 220 degrees of combined range of motion.

9.  From August 9, 2011, the Veteran's lumbosacral strain was not manifested by unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  Multiple joint arthritis was not incurred in or aggravated by service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

2.  The criteria for the establishment of service connection for memory loss, dizziness, and stuttering, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2012).

3.  A vision defect was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2012).

4.  The criteria for an initial compensable rating for right retropatellar pain syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2012).

5.  The criteria for an initial compensable rating for residuals of a stress fracture of the right distal tibia have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2012).

6.  The criteria for an initial compensable rating for residuals of a stress fracture of the left distal tibia have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2012).

7.  Prior to July 15, 2010, the criteria for an initial compensable disability evaluation for the Veteran's lumbosacral strain with left sacroiliac dysfunction have not been met. 38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).

8.  From July 15, 2010 to August 9, 2011, the criteria for an initial rating in excess of 10 percent for the Veteran's lumbosacral strain with left sacroiliac dysfunction have not been met. 38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).

9.  From August 10, 2011, the criteria for an initial rating in excess of 40 percent for the Veteran's lumbosacral strain with left sacroiliac dysfunction have not been met. 38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
With respect to the Veteran's claims for higher initial ratings of service-connected disabilities, in Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Veteran took issue with the initial disability ratings assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a statement of the case (SOC) and several supplemental statements of the case (SSOC), most recently in January 2012 which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

With respect to his claims for service connection, notice letters dated in May 2002, March 2003, January 2004, and September 2006 were sent by VA to the Veteran in accordance with the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  To the extent that the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claims, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.


B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcripts have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; provide opinions as to the etiology of the Veteran's multiple joint arthritis, memory loss, dizziness, stuttering, and defective vision; and record the relevant findings for rating the Veteran's right knee, bilateral tibia, and low back disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with the opportunity to submit evidence and arguments in support of his claims.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The record reflects that the Veteran is a Persian Gulf Veteran.  Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); see also VA Interim Final Rule, 76 Fed. Reg. 81834 (Dec. 29, 2011).

In this regard, a qualifying chronic disability means a chronic disability resulting from any of the following (or combination of the following): (A) An undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) Chronic fatigue syndrome; (2) Fibromyalgia, (3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(i).  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and function dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Id.

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Presumptive service connection may also be established for an infectious disease as listed in 38 C.F.R. § 3.317(c)(2) if it becomes manifest in a veteran with a qualifying period of service, provided it becomes manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service.  38 C.F.R. § 3.317(c)(1)-(4).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

B.  Multiple Joint Arthritis

The Veteran filed a claim for multiple joint arthritis, including the ankles, knees, spine, wrists, fingers, elbows, and shoulders.  VA treatment records dated May 1999 show the Veteran was assessed with universal joint pain.  In July 1999, he complained of chronic body and bone pain.  In a June 2004 statement, the Veteran reported having pain in the left side of his body.  Additional records dated September 2004 show the Veteran reported having pain "all over."

In short, in connection with his claim for multiple joint arthritis, the Veteran complained of musculoskeletal pain throughout his body.

Notably, the Veteran is already service-connected for musculoskeletal disabilities of the lumbosacral spine and left hip, bilateral feet, right knee, and bilateral proximal tibias.  In addition, subsequent to the Board's March 2009 remand of this issue, the Veteran was granted service connection for fibromyalgia.  The currently assigned 40 percent rating contemplates widespread musculoskeletal pain and tender points.  Widespread pain means pain in both the left and right sides of the body, that is above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.

Therefore, it appears that the Veteran's current service-connected disabilities encompass his symptoms of pain in multiple joints.  In other words, a review of the record does not reflect that the Veteran has arthritis or an undiagnosed illness in any joint that results in manifestations not already contemplated by the grant of service connection for disabilities of the lumbosacral spine and left hip, bilateral feet, right knee, bilateral proximal tibias, or fibromyalgia.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).  Examinations dated May 2009 and July 2010 noted normal findings of the shoulders, elbows, ankles, wrists and fingers, and the July 2010 examiner opined that it was unlikely that the Veteran had a disability involving the ankles, wrists, spine, fingers, elbows and shoulders other than those that are already service-connected.  Therefore, service connection for multiple joint arthritis is not warranted.  


C.  Memory Problems, Dizziness and Stuttering

1.  Evidence

The Veteran's July 1976 enlistment examination was normal.  Additional examinations in January 1977, October 1977, February 1985, and April 1989 reflect no relevant abnormalities.  In August 1994, the Veteran complained of short term memory loss.  A mini mental status examination was unremarkable.  Records dated May 1995 show complaints of lightheadedness.  Records dated January 1996 reflect complaints of memory loss and slurred speech.  However, no deficits were noted on examination.  The Veteran again complained of memory and speech problems in February 1996.  Again, no deficits were noted.  A March 1996 examination was normal.  The Veteran reported a history of memory loss in March 1997 and August 1998, indicating that it started after the Gulf War.  An August 1998 examination was normal.  Records dated September 1998 show the Veteran complained of dizziness and feeling off-balance for several months.  He also reported throbbing headaches for the same period.  Additional records dated October 1998 also reflect complaints of dizziness and headaches.

During a September 1998 general VA examination, the Veteran complained of dizziness and stuttering since he returned from the Gulf War.  The examiner noted no stuttering during the examination.  A VA psychiatric examination revealed slow speech and concentration difficulty.

An October 1998 CT scan of the head revealed normal findings.  VA treatment records dated November 1998 indicate the Veteran's speech was slow.

VA treatment records dated January 2000 show the Veteran complained of feeling dizzy, lightheaded, and off-balance, as though he was tripping.  A January 2000 VA examination noted complaints with memory, dizziness, and stuttering.  On examination, the Veteran's responses were brief and clipped, and his speech was somewhat abrupt.  

The Veteran testified at a Board hearing in July 2002.  He denied having any memory problems, dizziness, or stuttering prior to entering service.  His problems started after he returned from Desert Storm.  He had problems with forgetting things, like where he parked his car.  When talking to people, he found that he would stop himself and stutter.  He sought treatment in 1999 or 2000.  

The Veteran underwent a VA examination in July 2003.  The Veteran reported memory trouble, intermittent loss of balance, and stuttering.  On examination, no gross memory deficit was present.  The examiner noted that the Veteran had a little hesitancy when speaking, and that he spoke very deliberately.  However, no stutter was present.  During a follow-up VA examination in August 2003, the Veteran reported that his problems started in the military.  The examiner noted that the Veteran's complaints of dizziness were actually lightheadedness.  This occurred about 15 times per month, with each episode lasting a few minutes.  The examiner opined that this could be postural hypotension, but she was not sure.  Again, no stuttering or memory deficit was present on examination.  The examiner noted the Veteran's complaints but could not opine on etiology.

The Veteran underwent an additional VA examination in September 2003.  The examiner noted that memory was not impaired and speech was satisfactory in rate and flow.  However, VA treatment records dated June 2004 show the Veteran complained of stuttering more.  He also had dizziness associated with his headaches.  

The Veteran underwent another VA examination in November 2004.  He reported having problems with memory, such as where he parked his car or where he left certain things.  On examination, his speech was normal.  

Another VA examination was conducted in May 2007.  He reported having "pretty bad" concentration.  He was able to remember 1 out of 3 objects.

The Veteran underwent a VA examination in June 2009.  He reported having problems with concentration and memory.  He was given a mini mental status examination and scored 25/30.  He had good immediate and delayed recall of three words, but was unable to copy a simple shape or spell "world" backwards.  He was unable to complete serial sevens.  The examiner noted that the Veteran's results were consistent with someone with concentration problems.  The Veteran's speech was unremarkable.

During a VA examination in September 2010, the Veteran reported having problems with concentration.  He also reported having problems with speech.  He stated that he had not been pronouncing words correctly for years, but his doctors kept telling him that there was no speech problem.  On examination, the Veteran's speech was unremarkable.  Immediate, recent, and remote memory were all normal.  The examiner noted that the Veteran reported no dizziness, and that his speech was normal on examination.  With respect to memory loss, he had concentration difficulties which may be a symptom of his depressive disorder.  The examiner noted that a person with concentration problems perceives himself has having memory loss.  However, the question of memory loss was more appropriately addressed by a neurologist or neuropsychologist.

The Veteran underwent an additional VA psychiatric examination in August 2011.  He complained of poor short-term memory function.  On examination, the Veteran was articulate and verbal.  

The Veteran underwent a VA neurologic examination in November 2011.  The claims file was reviewed by the examiner.  The Veteran reported a history of memory loss and tension headaches of more than 10 years.  He forgot things such as where he parked his car, or forgetting things at work.  The headaches were accompanied by dizziness and light-headedness.  He denied any nausea, photophobia, or sonophobia associated with his headaches.  On examination, speech was normal.  The Veteran scored 26/30 on a mini mental state examination, which indicated a mild cognitive impairment.  The examiner stated that this impairment was secondary to the Veteran's major depressive disorder and posttraumatic stress disorder.  He noted that a distinct cognitive disorder was not diagnosed, and that the memory loss evident on the present examination and during the August 2011 VA psychiatric examination was attributable to the Veteran's psychiatric disorders.  The Veteran's dizziness was associated with his tension headaches.

2.  Analysis

Based on the evidence of record, the Board finds that service connection for a disorder manifested by memory problems, dizziness and stuttering is not warranted.

With respect to memory loss, the Board notes that the Veteran is currently assigned a 70 percent rating for service-connected major depressive disorder with posttraumatic stress disorder.  The General Rating Formula for Mental Disorders lists memory loss among the rating criteria for a 30 percent disability rating.  See 38 C.F.R. § 4.130.  Moreover, the November 2011 VA examiner concluded that a distinct cognitive disorder was not present, and that the Veteran's memory loss was attributable to his psychiatric disorders.  There is no competent medical opinion to refute this conclusion or otherwise suggest that the Veteran's memory loss cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

With respect to the Veteran's complaints of dizziness or lightheadedness, the November 2011 VA examiner attributed that symptom to the Veteran's service-connected tension headaches.  This conclusion is supported by findings in September 1998, October 1998, and June 2004 which reflect concurrent complaints of headaches and dizziness.  Again, there is no competent medical opinion to refute this conclusion or otherwise suggest that the Veteran's dizziness cannot be attributed to any known clinical diagnosis.

Finally, while the Board notes that the Veteran was seen numerous times for complaints of stuttering or slurred speech, there are no objective findings of a stutter either during service or after service.  Notably, records dated November 1998 noted slow speech, and additional findings from January 2000 noted brief and abrupt responses.  However, a stutter or slurring was not identified.  Speech was specifically noted to be normal in January 1996, February 1996, September 1998, July 2003, August 2003, September 2003, November 2004, June 2009, September 2010, August 2011, and November 2011.

The Veteran is competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  However, the evidence of record clearly reflects that there are no objective indications of chronic disability as demonstrated by "signs," in the medical sense of objective evidence perceptible to an examining physician, or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Indeed, during his September 2010 examination, the Veteran himself stated that his doctors kept telling him that there was no speech problem, and that statement is corroborated by the numerous findings of normal speech patterns both during and after service.  The record does not reflect that the Veteran's complaints of stuttering or slurring speech have been independently verified or objectively perceived by any physician at any time during the period on appeal.  Therefore, service connection for stuttering due to an undiagnosed illness is not warranted.

D.  Defective Vision

1.  Evidence

The Veteran underwent an enlistment examination in July 1976, and additional examinations in January 1977 and October 1977.  No relevant abnormalities were noted.  Records dated September 1980 show the Veteran complained of blurred eyes and irritation due to air condition and working on microfiche.  He was diagnosed with muscle strain.  In August 1984, the Veteran sustained a contusion of the right eye.  On examination, he denied any blurred vision, diplopia, exudates, or floaters.  During an April 1989 examination, March 1996 examination and August 1998 retirement examination, no relevant eye abnormalities were noted.

The Veteran underwent a general VA examination in September 1998.  He complained of difficulty with focusing the eyes.  He stated that he woke up one morning with blurred vision.  The last episode of this was two months ago.  It was brief in duration.  On examination, the Veteran's field of vision was within normal limits.  The pupils were equal, round, and reactive to light and accommodation.

A VA eye examination was conducted in December 1999.  The Veteran presented with vague complaints of eyes blurring in the morning for 5 to 10 minutes.  He stated that his vision eventually recovered.  This occurred infrequently.  The examiner diagnosed refractive error, as well as photophobia of unknown causes.

The Veteran testified at a Board hearing in July 2002.  He stated that he had no vision problems prior to entering service.  Nobody in his family had a vision problem or needed glasses.  He could not focus, and could not do things like read a newspaper.  He was told that his eyes were getting worse due to age.  He described his problem as blurred vision, as well as seeing floating black dots or circles.  He stated that it began in service, though he could not remember the date or circumstances.

The Veteran underwent an additional VA eye examination in May 2009.  He reported the onset of photophobia and presbyopia about 5 years ago.  He complained of blurred vision and photophobia.  His symptoms also included pain, redness, swelling, discharge, lumps, burning, dryness, drooping lids, and watering.  The examiner diagnosed the Veteran with photophobia and presbyopia.  However, the examiner stated that the Veteran did not demonstrate any noticeable photophobia during the examination.  When asked specific questions pertaining to photophobia, the Veteran described symptoms of blurring and difficulty reading, which were more suggestive of presbyopia.  The examiner further noted that there were no complaints of photophobia in service.  The only mention of the condition was in the separation examination in which the examining optometrist noted the Veteran appeared to be photophobic.

The Veteran underwent another VA eye examination in July 2010.  The Veteran had no complaints of photophobia and no impairment of vision, other than normal progression of presbyopia due to age.

VA treatment records dated March 2011 show the Veteran was seen for complaints related to near vision and computer vision.  He was diagnosed with presbyopia and open angle glaucoma secondary to optic nerve cupping.

2.  Analysis

Initially, the Board notes that refractive error of the eye, including presbyopia, is not a disease or injury within the meaning of the above cited service connection statutes and regulations.  38 C.F.R. § 3.303(c).

Based on the evidence of record, service connection for defective vision is not warranted.  Most of the Veteran's complaints both during and after service involved symptoms of blurred vision and difficulty with focus, which the May 2009 examiner indicated were associated with presbyopia.  The Veteran was also found to have photophobia during a December 1999 examination.  However, this was not noted on his separation examination as indicated by the May 2009 VA examiner.   Indeed, there were no complaints or diagnoses related to photophobia or another compensable eye disability during service, and photophobia is not a chronic disease for which the 1 year presumption is applicable.  In sum, the record does not reflect a causal relationship between photophobia diagnosed during the period on appeal and the Veteran's service.

The Board has considered the Veteran's own statements made in support of his claim.  However, during his July 2002 Board hearing, he did not report experiencing photophobia.  His testimony mostly reflected complaints such as blurred vision and difficulty with reading.  As noted above, these symptoms are associated with presbyopia and refractive error.  Therefore, while he asserted that he had an eye condition that started in service, his statements only reflect complaints of a condition for which service connection is not applicable.  Moreover, during his May 2009 VA examination, the Veteran reported an onset date of approximately 2004 for his photophobia.  While the record clearly reflects findings of photophobia before 2004, the Veteran's statements nonetheless do not support his claim that he had photophobia in service, or otherwise has a vision defect attributable to service.


Increased Ratings

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.


B.  Right Retropatellar Pain Syndrome

1.  Rating Criteria

The Veteran is currently assigned a noncompensable rating under Diagnostic Code 5299-5260 for his right retropatellar pain syndrome.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

There are several diagnostic codes applicable to the Veteran's claim.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  38 C.F.R. § 4.71a (2012).

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for a slight knee disability.  A 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  VA's General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  In this regard, in applying Diagnostic Code 5003, the Court has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See also 38 C.F.R. § 4.59 (2012).

There is evidence of chondromalacia in this case.  Chondromalacia is abnormal softening of cartilage.  McIntosh v. Brown, 4 Vet. App. 553, 556 (1993).  Chondromalacia may be rated by analogy under Diagnostic Code 5014 for osteomalacia which requires that the disability be rated on limitation of motion of the affected part as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  As the disorder also is related to cartilage, the Board will consider a rating under Diagnostic Code 5258, which assigns a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  As discussed below, however, the objective evidence of record does not contain findings of any of the following: ankylosis of the knee (rated under Diagnostic Code 5256); removal of semilunar cartilage (rated under Diagnostic Code 5259); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263).  38 C.F.R. § 4.71a.  As such, ratings under these Diagnostic Codes are not applicable.


2.  Evidence

The Veteran underwent a general VA examination in September 1998.  He reported knee pain when standing for long periods or jogging.  He treated his condition with Motrin, which provided some relief.  On examination, the right knee had a normal configuration.  There was no effusion, and the patella was not floating.  Internal-external ligaments were intact.  Range of motion was normal.  

During an October 1999 RO hearing, the Veteran testified that his right knee "really doesn't hurt."  VA treatment records dated October 1999 reflect full range of motion in the right knee.  X-rays dated December 1999 were normal.

At his July 2002 Board hearing, the Veteran testified that his right knee was not weak and did not give out on him.  He did not wear a brace.  His main complaint was pain.

The Veteran underwent a VA examination in July 2003.  He reported aching in his knee, but denied any locking or swelling.  On examination, there was no swelling or warmth in the knee.  The Veteran had 3 inches of genu varus.  Drawer sign and McMurray's sign were negative.  There was no patellar crepitance, and the knees were stable.  Range of motion was 0 degrees of extension to 140 degrees of flexion.  X-rays showed normal findings.

An additional VA examination was conducted in August 2003.  The Veteran reported aching in his knee, but denied any swelling, locking, or giving way.  He had difficulty with stairs.  On examination, range of motion of the knee was 0 degrees of extension to 135 degrees of flexion.  There was loud crepitation with motion.  There was no ligamentous laxity.  McMurray, Lachman, and anterior drawer signs were negative.  There was a varus deformity of the knee.  X-rays were normal.

VA treatment records dated September 2004 show the Veteran complained of tenderness in the knees.  Examination revealed full range of motion in the knee.  Additional records dated April 2005 show the Veteran complained of stiffness in the knees in the morning, as well as pain at times.  On examination, there was no warmth, effusion, swelling, or tenderness of the knee.  There was some mild crepitus.  Range of motion was full.  X-rays were normal.  In August 2005, the Veteran reported stiffness of the right leg with prolonged sitting.

In November 2005, the Veteran submitted a statement indicating his knee condition had worsened.  A November 2005 MRI revealed a horizontal tear of the posterior horn of the medial meniscus.  VA treatment records show the Veteran denied locking, swelling, or giving way.  Examination revealed a 1+ varus deformity and a positive patellofemoral grind test.  Extension was 0 degrees and flexion was 120 degrees.  There was no medial or lateral laxity present.  Lachman and pivot testing were negative, though step-off testing was positive.  McMurray's was also positive.  There was medial joint line tenderness.  The Veteran was diagnosed with chondromalacia of the right patella.

Records dated June 2006 show unrestricted range of motion and no swelling.  Additional records dated July 2006 show full extension and 120 degrees of flexion.  A patellofemoral grind test was negative.  There was no effusion or joint laxity present.  Lachman testing was positive and McMurray testing was negative.  A tibial step-off test was also positive.

The Veteran was afforded a VA examination in August 2006.  The Veteran reported being able to stand for about an hour, and being able to walk between a quarter-mile and a mile.  He reported having pain in his knee but denied any flare-ups.  On examination, the Veteran had a normal gait.  Range of motion was 0 degrees of extension to 140 degrees of flexion.  There was no additional limitation following repetitive motion.  There was no ankylosis or bone loss.  There was no patella tenderness or laxity.  X-rays from July 2006 were normal.

In December 2006, the Veteran complained of pain with occasional locking.  On examination, range of motion was 0 degrees of extension to 90 degrees of flexion with complaints of pain.  No gross instability was detected.  X-rays revealed no gross abnormality.  An MRI showed a medial meniscal tear and osteochondral disease of the medial femorotibial compartment.

An additional VA examination was conducted in December 2007.  The Veteran reported being able to stand for 30 minutes and being able to walk between a quarter-mile and a mile.  He reported diffuse pain in the knee, but denied any flare-ups.  On examination, active range of motion was 0 degrees of extension and 120 degrees of flexion, with the onset of pain at 115 degrees.  There was no additional limitation following repetitive motion.  There was no crepitation, grinding, instability, effusion, or locking.  

The Veteran underwent another VA examination in May 2009.  Range of motion was 0 degrees extension to 140 degrees of flexion.  There was no objective evidence of pain with active motion, and no additional pain or limitation of motion following repetitive testing.

A VA examination dated July 2010 show the Veteran reported being unable to stand for more than ten minutes and unable to walk for more than a few yards.  He reported diffuse pain all over his body, including the right knee.  On examination, there was no clicking, snapping, grinding, or instability.  Range of motion was 0 degrees extension to 140 degrees of flexion.  There was no objective evidence of pain with active motion, and no additional pain or limitation of motion following repetitive testing.

3.  Analysis

Based on the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's right retropatellar pain syndrome.

First, while the evidence reflects findings of a meniscus abnormality, there are no x-ray findings of arthritis in the right knee.  In fact, x-rays taken throughout the period on appeal reflect normal findings.  Therefore, a rating under Diagnostic Code 5003 is not warranted.

Second, the evidence does not reflect compensable levels of limited motion at any point during the period on appeal.  The Veteran consistently demonstrated full extension that was not limited by pain or other factors.  Flexion was at least 90 degrees during the period on appeal, even when pain and other limiting factors were considered.  Indeed, flexion was often measured at 120 degrees or more.  A compensable rating requires flexion limited to 45 degrees or less.  Therefore, ratings under Diagnostic Codes 5260 and 5261 are not warranted.

Third, there are no objective findings of instability during the period on appeal, and the Veteran consistently denied symptoms of weakness or giving way in the knee.  Therefore, a rating under Diagnostic Code 5257 is not warranted.

Finally, the evidence reflects a torn meniscus in the right knee, and therefore the Board has considered a rating under Diagnostic Code 5258 for dislocated semilunar cartilage.  However, the 20 percent rating assigned for that disability contemplates frequent episodes of locking, pain, and effusion into the joint.  While the Veteran reported knee pain, there were no subjective complaints or objective findings of knee effusion at any point during the period on appeal.  The Veteran reported occasional locking of the knee in December 2006, but denied locking both before and after that point.  Therefore, the evidence does not demonstrate that the Veteran's symptoms are consistent with the criteria found in Diagnostic Code 5258.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as knee pain and locking.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.


C.  Residuals of Stress Fractures of the Bilateral Distal Tibias

1.  Rating Criteria

The Veteran is currently assigned noncompensable ratings for his distal tibia disabilities.  The right leg is rated under Diagnostic Code 5262.  The left leg is rated under Diagnostic Code 5299-5260.

Under Diagnostic Code 5262, nonunion of the tibia and fibula with loose motion, requiring a brace, is rated at 40 percent disabling.  38 C.F.R. § 4.71a.  Malunion of these bones, with marked knee or ankle disability, is rated at 30 percent disabling. Id.  With moderate knee or ankle disability, a 20 percent rating is assigned, and, with slight knee or ankle disability, a 10 percent rating is assigned.  Id.

The Board notes that the Veteran is already service-connected for a right knee disability, and the disability rating for this condition was evaluated above.  Therefore, manifestations associated with the Veteran's right knee will not be considered when evaluating the right tibia disability under Diagnostic Code 5262.  See 38 C.F.R. § 4.14.

2.  Evidence

The Veteran underwent a general VA examination in September 1998.  He reported knee pain when standing for a long period of time or jogging.  He used Motrin, which provided some relief.  On examination, the left knee had a normal configuration.  There was no effusion.  The patella was not floating, and the ligaments were intact.  There was normal range of motion.  The bilateral ankles had normal structure, flexibility, and range of motion.  

VA treatment records dated October 1999 show the Veteran reported left shin discomfort.  On examination, there was full range of motion in the left knee.  There was no point tenderness, edema, or erythema of the bilateral shins.  An x-ray revealed a normal left tibia and fibula.

The Veteran testified at an RO hearing in October 1999.  With respect to his left tibia, he reported that his left knee had worsened and he could not push off of it.  He could squat, but with pain.  He reported walking with a limp every once in a while.  With respect to the right tibia, he reported that he could not step off of his right leg. He had occasional pain, but the right leg was not as bad as the left leg, and the right knee was not as bad as the left knee.  He also experienced some pain below the ankle.

Another general VA examination was conducted in December 1999.  The Veteran complained of pain in the inner part of the right tibia if he stepped off suddenly, or with prolonged walking.  He had pain in the left proximal tibia with prolonged standing or walking.  His left leg flared up twice a year, once in winter and once in August.  On examination, the range of motion of both ankles was normal and without discomfort.  There was objective pain over the medial aspect of the proximal fourth of the left tibia, and subjective pain without tenderness over the medial and lateral aspects of the distal fourth of the right tibia.  A December 1999 x-ray revealed no abnormalities in the left knee.

The Veteran testified at a Travel Board hearing in July 2002.  He reported having sharp, intermittent pain in his left shin area which radiated up to his knee.  He rated the pain as 7/10 in severity.  He had difficulty with prolonged standing and going up stairs.  He also had occasional feelings of weakness but denied any giving way.  He denied any swelling.  He did not have any limited motion in the knee.  His primary complaint was pain.  He treated his condition with medication.  With respect to the right leg, he experienced constant sharp pain in the inner part of his calf, rated as 7/10 in severity.  His conditions affected his job as an ROTC instructor.

A July 2003 VA examination noted 3 inches of genu varus in the left knee.  All other findings, including x-rays, were normal.  An August 2003 VA examination noted flexion limited to 135 degrees, as well as loud crepitation with motion.

VA treatment records dated September 2004 show full range of motion in the left knee, with no swelling, edema, or warmth present.  Crepitus was present, and the Veteran complained of knee tenderness.  Additional records dated April 2005 reflect similar findings, with no tenderness present.  X-rays of the left knee were normal.  In August 2005, the Veteran reported pain and stiffness in his right leg with prolonged sitting.  In November 2005, the Veteran was noted to have a 1+ varus deformity in the left knee with a positive patellofemoral grind test.  Extension was 0 degrees and flexion was 120 degrees.  He had a positive step-off test but negative McMurray, Lachman, and pivot tests.  There was marked medial joint line tenderness in the left knee.  He was diagnosed with a probable medial meniscal tear in the left knee.  

In June 2006, the Veteran had unrestricted range of motion in the left knee with no swelling present.  In July 2006, left knee range of motion was 0 degrees of extension and 120 degrees of flexion.  There was marked medial joint line tenderness.  No effusion was present.  A rotation test, Lachman test, step-off test, and patellofemoral grind test were positive.  There was no joint laxity.  In December 2006, range of motion of the left knee was 0 degrees of extension to 110 degrees of flexion, with complaints of pain.  No gross instability was present.  An MRI revealed femorotibial compartment arthropathy and a degenerative tear of the medial meniscus.

The Veteran underwent a VA examination in May 2007.  The Veteran reported pain in the bilateral legs.  He treated his condition with medication, which provided fair relief.  On examination, there was a mild varus deformity in both tibias with slight tenderness along the anterior tibias.  However, there was no evidence of any functional limitation on standing or walking, genu recurvatum, or constitutional signs of bone disease.  X-rays of the tibias were normal.  The examiner diagnosed bilateral shin splints.  This resulted in moderate effects on exercise, sports, and recreation activities.  Effects on shopping, chores, bathing, and dressing were mild.

An additional VA examination was conducted in December 2007.  The Veteran reported being able to stand for 15 to 30 minutes, and being able to walk more than a quarter-mile but less than a mile.  On examination, active range of motion of the left knee was 0 degrees of extension to 120 degrees of flexion, with the onset of pain at 115 degrees.  There was no crepitation, effusion, dislocation, grinding, or instability of the left knee.  X-rays were normal.  An MRI again revealed a degenerative tear of the medial meniscus and medial femorotibial compartment arthropathy.

A VA examination in August 2008 noted a mild varus deformity in the left tibia.  There was no malunion or nonunion present.  There were no significant effects on occupational or daily activities.  The Veteran reported instability, giving way, pain, stiffness, weakness, locking, and tenderness in his left knee.  Range of motion was 0 degrees of extension to 110 degrees of flexion, with the onset of pain at 80 degrees.  The examiner diagnosed degenerative joint disease of the left knee with a torn meniscus.  He indicated that there were moderate effects on chores, exercise, sports, and recreation.  There were mild effects on shopping, traveling, bathing, and dressing.

VA examinations in May 2009 revealed a mild varus deformity in the bilateral tibias.  There was tenderness along the anterior tibias.  There was no genu recurvatum, leg shortening, or functional limitation on standing or walking.  Left knee range of motion of 0 degrees of extension and 140 degrees of flexion, with no objective evidence of pain.  Bilateral ankle range of motion was 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was no instability or other abnormal finding.  X-rays of the bilateral knees and tibias were normal.  The examiner diagnosed resolved bilateral shin splints with no residual.  The bilateral ankles were normal.  The examiner opined that it was unlikely that the Veteran had bilateral meniscal tears that were due to or aggravated by his stress fractures.  He stated that the Veteran had a transient situation of stress fractures of a non-articular area of the bilateral tibias.  These healed to the point that he was able to serve for many years.  There was no x-ray evidence of residual damage in the bilateral tibias.  MRIs of the knees showed degenerative changes, not post-traumatic changes.  A July 2010 VA examination recorded similar findings.

3.  Analysis

Based on the evidence of record, the Board finds that compensable ratings are not warranted for residuals of either the left or right tibia stress fracture.  

First, the evidence does not reflect a nonunion or malunion of the tibia and fibula in either leg.  Second, there is no current ankle disability present in either leg.  

In addition, as noted earlier, the Veteran is already service-connected for a right knee disability, and therefore the Board may not consider the Veteran's right knee when evaluating the current severity of his right tibia disability.  Therefore, the Board must conclude that the Veteran's right tibia disability does not result in a knee or ankle disability, and the criteria for a compensable rating are not met.  The evidence does reflect slight pain and tenderness in the right anterior tibia area.  However, without an accompanying ankle or knee disability, the Veteran's mild pain does not result in an overall level of impairment sufficient to warrant a compensable rating under the rating schedule.

Finally, the May 2009 and July 2010 VA examiners opined that the Veteran's left knee disability is not caused or aggravated by his left tibia stress fracture residuals.  These opinions were based on a review of the claims file, a history provided by the Veteran, and a physical examination.  The examiners provided adequate rationales to support their opinions.  There is no competent medical evidence to refute these conclusions or to otherwise suggest that the Veteran's left knee condition is related to his left tibia condition.  Therefore, similar to the Veteran's right tibia, the Veteran's left tibia disability does not result in a knee or ankle disability.  His pain alone does not result in an overall level of impairment sufficient to warrant a compensable rating under the rating schedule, and the criteria for a compensable rating are not met.

As noted above, the Board must assess the competence and credibility of the Veteran.  Here, the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as shin pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

D.  Lumbosacral Strain with Left Sacroiliac Dysfunction

1.  Evidence

Due to the complexity of the rating criteria for disabilities of spine, the Board will first discuss the evidence associated with this claim.

The Veteran underwent a general VA examination in September 1998.  He reported constant back pain after jogging.  On examination, the Veteran had normal posture and lumbar curvature.  There was no tenderness or spasm present.  Forward flexion was 90 degrees and extension was 25 degrees.  Lateral flexion was 25 degrees bilaterally.  The Veteran was able to squat and rise again without difficulty.  Deep tendon reflexes and sensation were normal.  An x-ray of the lumbosacral spine revealed normal findings.

VA treatment records dated April 1999 show the Veteran complained of back pain rated as 6/10 in severity.  On examination, he had full range of motion.  Minimal tenderness was present.  Additional records dated October 1999 show full range of motion of the back with no point tenderness.  Strength in the lower extremities was 5/5.  

The Veteran also testified at an RO hearing in October 1999.  He reported experiencing back pain with sitting, as well as with certain movements such as bending or stooping.  He avoided lifting too much.  He sometimes slept on the floor, which relieved his condition.

An additional general VA examination was conducted in December 1999.  The Veteran reported having low back pain "sometimes," usually associated with bending or prolonged sitting.  He described it as mild and short-lived.  There was no radiation of pain.  On examination, range of motion was normal with no discomfort.  There was no pain or tenderness present.  There were no deformities.  Deep tendon reflexes, strength, coordination, and sensation were normal.

The Veteran testified at a Board hearing in July 2002.  He reported having constant pain in his lower back which radiated to his buttocks.  It reached 10/10 in severity.  Pain was greater on the left side.  He treated his condition with medication, and avoided lifting more than 20 or 25 pounds.  He denied ever having his back "go out."  He had recurrent muscle spasms.

The Veteran underwent an additional VA examination in May 2007.  He denied any weakness, paresthesias, or numbness.  On examination, sensation and motor strength were normal in the bilateral legs.  However, deep tendon reflexes were 0 in the bilateral knees and ankles.  

Another VA examination was conducted in May 2009.  The Veteran reported experiencing daily, moderate pain along his beltline.  He denied any radiation of pain.  On examination, there was no abnormal contour or ankylosis of the lumbar spine.  Spasm, atrophy, guarding, tenderness, weakness, and pain with motion were not present.  Strength was 5/5 and sensation was fully intact.  Deep tendon reflexes were 2+.  The Veteran had forward flexion of 90 degrees and extension of 30 degrees.  Lateral flexion and rotation were 30 degrees bilaterally.  There was no evidence of pain with motion, and no additional pain or limitation following repetitive testing.  

Another VA examination was conducted in July 2010.  The Veteran reported experiencing daily, moderate pain along his beltline.  He denied any radiation of pain.  He reported that he was unable to walk more than a few yards.  On examination, there was no abnormal contour or ankylosis of the lumbar spine.  Spasm, atrophy, guarding, tenderness, weakness, and pain with motion were not present.  Strength was 5/5 and sensation was fully intact.  Deep tendon reflexes were 2+.  The Veteran had forward flexion of 80 degrees and extension of 20 degrees.  Lateral flexion and rotation were 30 degrees bilaterally.  There was no evidence of pain with motion, and no additional pain or limitation following repetitive testing.

An additional VA examination was conducted in August 2011.  The Veteran denied a history of urinary or bowel symptoms, numbness, paresthesias, weakness in the extremities, or falls.  He did complain of fatigue, decreased motion, stiffness, and pain in the spine.  Pain was constant, moderate, and did not radiate.  It was worse in the morning.  The Veteran reported being unable to walk more than a few yards.  On examination, the Veteran had a stooped posture.  There was no abnormal spinal contour, spasm, guarding, or weakness present.  There was some tenderness of the thoracic sacrospinalis, but not enough to result in an abnormal gait.  On examination, the Veteran had 10 degrees of flexion and extension.  Left lateral flexion was 11 degrees, and right lateral flexion was 8 degrees.  Rotation was 10 degrees bilaterally.  There was no pain with motion, and no additional pain or limitation following repetitive testing.  Knee and ankle reflexes were 1+.  Plantar reflexes could not be tested secondary to anatomic alterations of the feet.  Sensation and motor strength were fully intact.  The examiner stated that the Veteran's condition resulted in increased absenteeism, as well as limitations on all daily activities.  There were severe effects on exercise, recreation, sports, chores, and shopping.  An MRI revealed no significant abnormality. 

2.  Rating Criteria and Analysis

The Veteran's lumbosacral spine disability is rated under Diagnostic Code 5237.  He was assigned a noncompensable rating prior to July 15, 2010, a 10 percent rating from July 15, 2010 to August 9, 2011, and a 40 percent rating from August 10, 2011.

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002. See 67 Fed. Reg. 54,345- 54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied. VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's service-connected low back disorder disability under both the former and revised criteria pertaining to ratings of the spine, under the applicable time periods.

a.  Old Criteria

Prior to September 2003, Diagnostic Code 5292 pertained to limitation of motion of the lumbar spine.  A 10 percent evaluation is warranted for slight limitation of lumbar spine motion.  A 20 percent rating was warranted for moderate limitation of the lumbar spine, and a 40 percent rating was warranted for severe limitation of the lumbar spine.  See 38 C.F.R. Part 4, Diagnostic Code 5292 (2002).  The words "slight," "moderate," and "severe" as used in the various Diagnostic Code's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under Diagnostic Code 5295, lumbosacral strain with slight subjective symptoms warrants a noncompensable rating.  A 10 percent rating is warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating is warranted with muscle spasm on extreme forward bending or loss of lateral spine motion unilaterally in the standing position.  A 40 percent rating is warranted with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5289, favorable ankylosis of the thoracolumbar spine warranted a 40 percent disability rating, and unfavorable ankylosis warranted a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Under Diagnostic Code 5293, postoperative, cured intervertebral disc syndrome warranted a zero disability rating.  Mild intervertebral disc syndrome warranted a 10 percent disability rating.  Moderate intervertebral disc syndrome with recurring attacks warranted a 20 percent disability rating.  Severe intervertebral disc syndrome with recurring attacks and intermittent relief warranted a 40 percent disability rating.  Pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief warranted a 60 percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Based on the evidence of record, the Board finds that a compensable rating is not warranted prior to July 15, 2010.  Initially, the Board notes that the record does not reflect any findings of intervertebral disc syndrome or ankylosis.  Therefore, ratings under Diagnostic Code 5293 and 5289, respectively, are not warranted.

In September 1998, the Veteran had only 25 degrees of extension, lateral flexion, and rotation, which is slightly less than the normal 30 degrees for each vector.  However, this does not rise to a level of "slight" limitation of motion as contemplated by a 10 percent rating under Diagnostic Code 5292.  That is, the relatively minimal limitations noted in the Veteran's range of motion do not correspond to an overall level of impairment consistent with a compensable rating.  For the remainder of this period, the Veteran had full range of motion.  

Moreover, while some minimal tenderness was noted in April 1999, pain was specifically noted to be absent from range of motion testing in December 1999 and again in May 2009.  Therefore, a compensable rating under Diagnostic Code 5295, which requires characteristic pain on motion, is not warranted during this period.

From July 15, 2010 to April 9, 2011, a rating in excess of 10 percent is not warranted.  Evidence during this period reflects 80 degrees of flexion and 20 degrees of extension, with full lateral flexion and rotation.  This does not correspond to a "moderate" level of limited motion.  That is, these findings are more significant than the September 1998 findings noted earlier, but do not correspond to an overall level of impairment consistent with a 20 percent disability rating under Diagnostic Code 5292.

Moreover, the evidence does not reflect findings of muscle spasm or a loss of lateral spine motion during this period.  Therefore, a 20 percent rating under Diagnostic Code 5295 is not warranted.

From April 10, 2011, a rating in excess of 40 percent is not warranted.  A higher rating is only available for unfavorable ankylosis, which has not been demonstrated at any point during the period on appeal.

b.  New Criteria

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2012).

Under the General Rating Formula, the regulations provide, in pertinent part, for a 10 percent when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2012).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Initially, the Board notes that these criteria are effective only from September 26, 2003.  Therefore, only evidence generated after that point will be discussed.  

Based on the evidence of record, a compensable rating is not warranted prior to July 15, 2010.  Findings from the May 2009 VA examination reflect full range of motion without pain.

From July 15, 2010 to August 9, 2011, a rating in excess of 10 percent is not warranted.  During this period, the Veteran's forward flexion was 80 degrees and his combined range of motion was 220 degrees.  A higher rating requires flexion of no more than 60 degrees and combined range of motion of no more than 120 degrees.

From August 10, 2011, a rating in excess of 40 percent is not warranted.  A higher rating requires unfavorable ankylosis of the thoracolumbar spine, which has not been demonstrated at any point.

The Board has also considered separate ratings for any neurologic abnormalities.  However, the evidence does not demonstrate that the Veteran has been diagnosed with any neurologic abnormalities associated with his lumbar spine condition.  Rather, he specifically denied any bowel or bladder impairment, radiating pain, numbness, or other neurologic symptoms in the lower extremities.  Notably, the evidence reflects absent deep tendon reflexes in May 2007.  However, sensation and motor strength were fully intact, and no neurologic condition was diagnosed.  Therefore, a separate rating for neurologic abnormalities is not warranted.

Finally, the evidence does not reflect any incapacitating episodes or prescribed bed rest at any point during the period on appeal.  Therefore, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  

As noted above, the Board must assess the competence and credibility of the Veteran.  Here, the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as back pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Notably, the Veteran reported during his July 2002 hearing that he experienced severe pain in his back.  The Board acknowledges the Veteran's complaints.  However, when viewed collectively with the medical evidence of record, the assigned ratings are otherwise consistent with the overall level of impairment demonstrated during the period on appeal.


E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee, bilateral tibia, and low back disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's complaints of pain and functional limitation associated with his service-connected disabilities are contemplated by the rating schedule.  His conditions do not result in symptoms that fall so far outside of the rating schedule as to render it inadequate.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  During his August 2011 examination, he reported missing 4 weeks of work in the past year.  However, this was due to making appointments for a variety of disabilities involving the Veteran's posttraumatic stress disorder, back, feet, irritable bowel syndrome, and sleep apnea.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Service connection for multiple joint arthritis is denied.

Service connection for a disability manifested by memory loss, dizziness, and stuttering is denied.

Service connection for defective vision is denied.

An initial compensable rating for right retropatellar pain syndrome is denied. 

An initial compensable rating for residuals of a stress fracture of the right distal tibia is denied.

An initial compensable rating for residuals of a stress fracture of the left distal tibia is denied.

An initial compensable rating for lumbosacral strain, left sacroiliac dysfunction prior to June 15, 2010, is denied.

An initial rating in excess of 10 percent for lumbosacral strain, left sacroiliac dysfunction from June 15, 2010 to August 9, 2011 is denied.

An initial rating for lumbosacral strain, left sacroiliac dysfunction in excess of 40 percent from August 10, 2011 is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


